[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 08-15043         ELEVENTH CIRCUIT
                                                     MARCH 5, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                   D. C. Docket No. 08-60764-CV-JAL

REGIS BUTLER,


                                                           Plaintiff-Appellant,

                                  versus

BROWARD COUNTY CENTRAL EXAMINING BOARD,
BOB SALISBURY,
Chairman,
THOMAS SIDOTI,
DON HOMER,
BOB YOUNG, Members, et al.,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (March 5, 2010)
Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

       Regis Butler, appearing pro se, appeals the district court’s dismissal of her

42 U.S.C. § 1983 civil rights complaint, with prejudice, for failure to state a claim

and for failure to comply with a court order, under Federal Rules of Civil

Procedure 12(b)(6) and 41(b), respectively. On appeal, Butler argues that the

district court erred when it dismissed her complaint for failure to state a claim

without first considering documents that were submitted in a previous civil rights

lawsuit. Butler also contends that the district court erred when it dismissed her

complaint without first receiving the defendants’ answer.

       We review de novo the dismissal of a complaint under Rule 12(b)(6),

“accepting the allegations in the complaint as true and construing them in the light

most favorable to the plaintiff.” Swann v. S. Health Partners, Inc., 388 F.3d 834,

836 (11th Cir. 2004). Dismissals under Rule 41 are reviewed for abuse of

discretion. Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir.

1999). Courts are not allowed to act as de facto counsel or to rewrite a deficient

pleading. GJR Invs., Inc. v. County of Escambia, 132 F.3d 1359, 1369 (11th Cir.

1998). Moreover, the legal parameters of a lawsuit cannot be expanded sua sponte

by the district court. Id.



                                           2
      When the district court has before it a Rule 12(b)(6) motion to dismiss for

failure to state a claim, it is “limited primarily to the face of the complaint and

attachments thereto.” Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d

1364, 1368 (11th Cir. 1997). The defendant’s time frame for filing an answer is

stayed pending the district court’s disposition of the pending motion to dismiss.

Fed. R. Civ. P. 12(a)(4)(A).

      Here, the district court had no duty to seek out and consider documents

submitted in a previous civil rights lawsuit in order to determine whether Butler’s

complaint stated a claim pursuant to Rule 12(b)(6). Whether the documents in

Butler’s previous lawsuit established a claim or not, it is not the district court’s role

to act as Butler’s de facto counsel and sua sponte seek out those documents in

order to rewrite her pleadings. If Butler wanted the district court to consider the

documents, she could have attached them as exhibits to her complaint, or presented

them to the district court in her response, so that the 12(b)(6) motion would be

treated as one for summary judgment. See Fed. R. Civ. P. 12(d) (“If, on a motion

under Rule 12(b)(6) . . . matters outside the pleading are presented to and not

excluded by the court, the motion must be treated as one for summary judgment

under Rule 56.”). In addition, the defendants were not required to file an answer

because the district court dismissed the case for failure to state claim. Upon



                                            3
finding that Butler had not properly stated a claim, the district court was permitted

to manage its own docket by dismissing Butler’s complaint “so as to achieve the

orderly and expeditious disposition of cases.” Equity Lifestyle Props., Inc. v. Fla.

Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (quoting

Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111 S. Ct. 2123, 2132 (1991)).

Because the district court’s actions were proper, they do not show a pattern and

practice of judicial abuse of power or bias, as Butler appears to allege.

      Accordingly, finding no error below, we affirm.

      AFFIRMED.1




      1
             Appellant’s request for oral argument is DENIED.

                                            4